Citation Nr: 1636136	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chest disorder.

3.  Entitlement to service connection for anemia, to include as secondary to service-connected recurrent cystitis.  

4.  Entitlement to service connection for a right ear disorder, to include as secondary to a service-connected sinus disability.

5.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder with posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for migraine headaches prior to October 23, 2015.

7.  Entitlement to a rating in excess of 10 percent for migraine headaches on and after October 23, 2015.

8.  Entitlement to a rating in excess of 30 percent for a frontal sinus disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 1989 in the United States Army.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The Veteran also appealed the issue of service connection for a urology disorder.  In a December 2015 rating decision, the RO granted service connection for recurrent cystitis.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

In August 2015, the Board remanded the claims to obtain private treatment records from Z.C.C. (initials used to protect privacy) and any other treatment providers identified by the Veteran.  In October 2015, the Veteran submitted an authorization for VA to obtain treatment records from Dr. D.C., C.F.C., and W.E.N.T.  She also indicated that not all the original records requested from Z.C.C. through 2015 had been obtained.  To date, the AOJ has not made any attempts to obtain these records.  Therefore, a remand is necessary so that an attempt can be made to obtain these records and to ensure compliance with the Board's remand directives.  See, Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her heart/chest disorder, anemia, right ear disorder, psychiatric disorder, sinus disorder, and headaches.  The AOJ should specifically request any necessary authorizations to obtain records from Dr. D.C., C.F.C., W.E.N.T., and Z.C.C. (See October 2015 authorizations for names of treatment providers).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Fayetteville VA Medical Center and Wilmington outpatient clinic.  

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




